EXAMINER'S AMENDMENT
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The amendments to the claims have overcome the objection and 112(b) rejections.
Furthermore, as was discussed in the previous Office Action:
	Gomi (U.S. Patent # 9,551,060) teaches a sputtering apparatus comprising two sputtering electrodes connected to a DC power source but does not fairly teach or suggest that the apparatus comprised two pulse-wave conversion switches connected between the sputtering electrodes and the DC power source and that each sputtering electrode was connected with a single pulse-wave conversion switch.
	Nauman (U.S. Patent # 9,150,960) teaches a sputtering apparatus comprised of a DC power supply connected to two electrodes and between the DC power supply and electrodes were four switches which converted DC power voltage into power pulses. However, Nauman does not fairly teach or suggest that only a single pulse-wave conversion switch was connected to each electrode.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 1 through 15 have been allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.